Title: To James Madison from Alexander J. Dallas, 6 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        ⟨Treasu⟩ry DepartmentMarch 6. 1816.
                    
                    The Secretary of the Treasury, to whom the President of the United States, referred the Resolution of the House of Representatives of the 17th. of February 1816, requesting a statement of certain expenses, which have been incurred for public edifices and improvements, in the City of Washington, under the authority of the United States, has the honor to ⟨Re⟩port:
                    That the annexed Schedule A, certified ⟨by the⟩ Superintendant of the City, contains a General ⟨abstract⟩ of the Receipts and Expenditures, and of the ⟨objects of⟩ ⟨E⟩xpenditure, in relation to the City of Washington,

⟨under the⟩ authority of the United States, so far as the same occurred, under the agency of the Board ⟨of⟩ ⟨Commi⟩ssioners, or of the Superintendant of the City, ⟨respectively,⟩ from the year 1791, to the 1st. of January 1816.
                    That the annexed Schedule B, certified ⟨by the Reg⟩ister of the Treasury, contains a Statement ⟨of monies⟩ which have been advanced by the United ⟨States, an⟩d of the objects of expenditure, in relation ⟨to the Cit⟩y of Washington, other than those included ⟨in the pre⟩ceding Schedule.
                    That from the Schedule A it appears, ⟨that the a⟩ggregate of the expenditures, under the ⟨Board of⟩ Commissioners, and the Superintendant ⟨of the Ci⟩ty, amounted on the 1st. of January 1816 to the sum of
                    
                        
                            
                            1.746.0⟨14:46⟩
                            
                        
                        
                            Of which there was drawn from the Treasury the sum of
                              970.944:08
                            
                        
                        
                            Of which there was received upon donation from the States of Maryland and Virginia the sum of
                              192.000:
                            
                        
                        
                            Of which there was received from the sale of lots assigned by the original proprietors, as a grant, the sum of
                              583.070:38
                            
                        
                        
                            
                            1.746.414:46
                            
                        
                   
                        
                            That from the Schedule B it appears, that the aggregate amount of the monies advanced by the United States, upon specific appropriations, and authorised Loans, in addition to the above amounted, on the 1st. of January 1816, to the sum of
                            261.32⟨5.45⟩
                        
                        
                            The gross amount of expenditures on the 1st. of January 1816, being the sum of
                            2.007.3⟨39.91⟩
                        
                        
                            That the value of the public property ⟨remaining⟩ on hand, is estimated, by the Superintendant ⟨of the City,⟩ in a letter dated the 27th. of February 1816, ⟨at the⟩ sum of 1.724.000 Dollars,
                        
                   
                        
                            1. About 5200 standard & building Lots of 5265 square feet each, which estimated at 180 dollars per lot, the average price of the lots heretofore sold, would amount to the sum of
                            930006.:
                        
                        
                            2. Five hundred and forty one acres of ground in the City of Washington reserved for the use of the U. States, which, estimated at the same rate, though deemed of much greater value would amount to the sum of
                            740.000:
                        
                        
                        
                            3. Lands and Free-Stone quarries in Virginia; wharves and water lots in the City of Washington; and debts due for property sold; about
                            48.000 
                        
                        
                            
                            $ 1.724.000:
                        
                    
                    All which is respectfully submitted.
                    
                        A. J. DallasSecretary of the Treasury.
                    
                